Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 3/5/2021, wherein claims 1-9,11-21 are pending and claims 15 and 17 are withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10327496. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the ‘496 patent disclose the subject matter of claims 1-20 of the pending application except for a third relief valve having a different pressure threshold than the first relief valve and second relief valve. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a third relief valve having a different pressure threshold than the first relief .
Claims 1,2,8,9, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5, and 6 of U.S. Patent No. 10413009. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,2,8-10, and 16 of the ‘009 patent disclose the subject matter of claims 1,2,8-10, and 16 of the pending application.

Claim Objections
Claims 3, 4, 13,18 are objected to because of the following informalities:  
Regarding claim 3, “the plurality of shock absorbers comprise air cells forming an air pocket.” should be changed to “the plurality of shock absorbers comprise air cells each forming an air pocket.” to provide clarity.
Claim 4 is currently depending from itself but should be written to depend from claim 3 to provide antecedent basis for “the air cells” of line 1. The examiner is interpreting claim 4 as depending from claim 3.  Appropriate correction is required.
Regarding claim 13, “the plurality of shock absorbers comprise air cells forming an air pocket.” should be changed to “the plurality of shock absorbing members comprise air cells each forming an air pocket.” to provide clarity and maintain antecedent basis.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, it is unclear whether “a relief valve” of line 1 is referring to a different  relief valve than “a first relief valve”, “a second relief valve” and “a third relief valve”. Please clarify.
Regarding claim 4, “the air cells of the first set of shock absorbers” is lacking antecedent basis because the claims do not previously recite that the first set of shock absorbers include air cells. The plurality of shock absorbers comprising air cells doesn’t necessarily mean that the first set of shock absorbers comprises air cells.
Regarding claim 4, “the air cells of the second set of shock absorbers” is lacking antecedent basis because the claims do not previously recite that the second set of 
Regarding claim 4, “the air cells of the third set of shock absorbers” is lacking antecedent basis because the claims do not previously recite that the third set of shock absorbers include air cells. The plurality of shock absorbers comprising air cells doesn’t necessarily mean that the third set of shock absorbers comprises air cells.
Claim 12 recites the limitation "the first shock absorption characteristic" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant considers as providing antecedent basis for this limitation.
Claim 12 recites the limitation "the second shock absorption characteristic" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant considers as providing antecedent basis for this limitation.
Claim 12 recites the limitation "the third shock absorption characteristic" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant considers as providing antecedent basis for this limitation.
Regarding claim 13, it is unclear whether “a relief valve” of line 2 is referring to a different  relief valve than “a first relief valve”, “a second relief valve” and “a third relief valve”. Please clarify.
Regarding claim 13, “the air cells of the first set of shock absorbers” is lacking antecedent basis because the claims do not previously recite that the first set of shock absorbers include air cells. The plurality of shock absorbers comprising air cells doesn’t necessarily mean that the first set of shock absorbers comprises air cells.

Regarding claim 13, “the air cells of the third set of shock absorbers” is lacking antecedent basis because the claims do not previously recite that the third set of shock absorbers include air cells. The plurality of shock absorbers comprising air cells doesn’t necessarily mean that the third set of shock absorbers comprises air cells.

Regarding claim 19, it is unclear what is meant by the “first height is less than the second height and the second height is less than the third height.” because applicant claims in claim 16 that the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic and the second shock absorption characteristic provides a lower activation threshold than the third shock absorption characteristic. Applicant’s spec describes that the tallest shock absorbers have the lowest activation threshold and the shortest shock absorbers have the highest activation threshold (pg. 6, para. 2) which makes sense because one would need to activate the longer shock absorbers in order to apply pressure to the shorter shock absorbers. Therefore, claim 19 contradicts applicant’s spec (for example, by claiming the third height is the tallest and the third shock absorption characteristic provides the highest activation threshold).For the purpose of this office action, the examiner is interpreting claim 19 as the first height is greater than the second height, and the second height is greater than the third height in view of applicant’s spec.


All remaining claims are rejected as depending on a rejected base claim.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peart (U.S. 20070209098).
Regarding claim 1, Peart teaches a helmet (10, figs. 1, 2) comprising an outer shell (40)(para. 13) having an inner surface (inner surface of 40) and an outer surface (outer surface of 40)  and a plurality of shock absorbers (80)(paras. 12,19,22), the plurality of shock absorbers being positioned internal of the outer shell (figs. 1,2) and extending from a common surface (extend from 30, figs. 1,2), the plurality of shock absorbers (80) including: at least one first shock absorber (A, see annotated fig.) defining a first height (height of A, fig. 2) such that the at least one first shock absorber includes a first shock absorption characteristic (shock absorption characteristic of A); at least one second shock absorber (B, see annotated fig.) defining a second height (height of B, fig. 2) different than the first height such that the at least one second shock absorber includes  a second shock absorption characteristic (shock absorption characteristic of B)  different than the first shock absorption characteristic (A and B are different heights and therefore have different shock absorption characteristics); and at 

    PNG
    media_image1.png
    658
    666
    media_image1.png
    Greyscale


Regarding claim 3, Peart teaches the plurality of shock absorbers (80) comprise air cells forming an air pocket (para 19, air pockets).
Regarding claim 5, Peart teaches first height (height of A) is greater than the second height (height of B) and the second height is greater than the third height (height of C) (height of A>height of B>height of C, see annotated fig.).
Regarding claim 7, Peart teaches the outer surface of the outer shell (outer surface of 40) has a low friction surface to deflect impact to the helmet (at least polycarbonate (para. 13) is considered to provide a low friction surface capable of deflecting impact to the helmet as compared to a surface of higher friction such as texturized rubber).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peart (U.S. 20070209098) in view of Piper et al. (U.S. 20040250340).
Regarding claim 6, Peart teaches the helmet includes an inner liner (30)but doesn’t specifically teach the outer shell spins with respect to the inner liner of the helmet to release energy and thereby facilitate dispersion of force resulting from an impact to the helmet.
Piper teaches the outer shell spins with respect to the inner liner of the helmet to release energy and thereby facilitate dispersion of force resulting from an impact to the helmet.
Piper teaches headgear (abstract) wherein the outershell can spin with respect to the inner liner of the helmet to release energy and thereby facilitate dispersion of force resulting from an impact to the helmet (abstract, paras. 23-31,115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the helmet of Peart so as to allow the outershell to spin with respect to the inner liner of the helmet to release energy and thereby facilitate dispersion of force resulting from an impact to the helmet in view of Piper in order to reduce angular acceleration of the human brain caused by an impact to the protective headgear (para. 2 of Piper).

Claims 8,9, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peart (U.S. 20070209098) in view of Phipps et al. (20130185837).


Phipps teaches a similar helmet (100)  having three sets of shock absorbers having three shock absorption characteristics wherein the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic and the second shock absorption characteristic provides a lower activation threshold than the third shock absorption characteristic such that activation of the first , second and third sets of shock absorbers is dependent on the force impact to the helmet (paras. 37,23,25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the shock absorbers of Peart such that the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic and the second shock absorption characteristic provide a lower activation threshold than the third shock absorption characteristic such that activation of the first, second and third sets of shock absorbers is dependent on the force impact to the helmet of Peart in view of Phipps in order to absorb low impact, equal, and high impact forces, thereby increasing protection to the wearer (para. 37 of Phipps).

Phipps teaches a helmet (100) having a plurality of shock absorbing members (106) positioned internal of the outer shell, the shock absorbing members including first, second, and third sets of shock absorbers, a first gradient of stress absorption of the first set of shock absorbers differs from a second gradient of stress absorption of the second set of shock absorbers and the second gradient of stress absorption differs from a third gradient of stress absorption of the third set of shock absorbers, thereby providing successive loading based on severity of force impact to the helmet (paras. 37,23,25).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the shock absorbers of Peart such that a first gradient of stress absorption of the first set of shock absorbers differs from a second gradient of stress absorption of the second set of shock absorbers and the second gradient of stress absorption differs from a third gradient of stress absorption of the third set of shock absorbers, thereby providing successive loading based on severity of force impact to the helmet in view of Phipps in order to 
Regarding claim 16, Peart teaches a helmet (10, figs. 1, 2) comprising a first set of shock absorbers (A, see annotated fig.) each defining a first height (height of A) such that the first set of shock absorbers includes  a first shock absorption characteristic (shock absorption characteristic of A); a second set of shock absorbers (B, see annotated fig.)  each defining a second height (height of B) different than the first height such that the second set of shock absorbers includes  a second shock absorption characteristic (shock absorption characteristic of B) different than the first shock absorption characteristic; and a third set of shock absorbers  (C, see annotated fig.) each defining a third height (height of C) different than the first height and the second height (see annotated fig.) such that the third set of shock absorbers includes a third shock absorption characteristic (shock absorption characteristic of C)  different than the first shock absorption characteristic and the second shock absorption characteristic (A, B, and C are each different heights and therefore have different shock absorption characteristics from one another); and teaches that shock absorbers (80) may comprise one or more materials with differing densities, consistencies, or other properties (para. 19), but doesn’t specifically teach the first shock absorption characteristic providing a lower activation threshold than the second shock absorption characteristic and the second shock absorption characteristic providing a lower activation threshold than the third shock absorption characteristic such that activation of the first set of shock absorbers, the second set of shock absorbers, and the third set of shock absorbers is dependent on the force impact to the helmet.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the shock absorbers of Peart such that the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic and the second shock absorption characteristic provide a lower activation threshold than the third shock absorption characteristic such that activation of the first, second and third sets of shock absorbers is dependent on the force impact to the helmet of Peart in view of Phipps in order to absorb low impact, equal, and high impact forces, thereby increasing protection to the wearer (para. 37 of Phipps).
Regarding claim 19, the Peart/Phipps combined reference teaches the first height (height of A) is greater than the second height (height of B) and the second height is greater than the third height (height of C) (see annotated fig.).
Regarding claim 20, the Peart/Phipps combined reference teaches the first set of shock absorbers, the second set of shock absorbers, and the third set of shock absorbers are removable from the helmet (shock absorbers are attached by adhesive .


Claims 11,12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peart (U.S. 20070209098) in view of Phipps et al. (20130185837) and further in view of Piper et al. (U.S. 20040250340).

Regarding claims 11 and 12, Peart teaches a helmet (10, figs. 1, 2) for diffusing and dispersing a force provided by an impact to the helmet (paras. 12-14,19), the helmet comprising an inner liner (30), an outer shell (40) and a plurality of shock absorbing members (80) (paras. 12,19,22) positioned internal of the outer shell and extending from the inner liner (figs. 1,2), an outer surface of the shell having a low friction surface to deflect the force to the helmet by aiding glancing rather than a direct hit (at least polycarbonate (para. 13) is considered to provide a low friction surface capable of aiding glancing rather than a direct hit as compared to a surface of higher friction such as texturized rubber), wherein the plurality of shock absorbing members includes: a first set of shock absorbers (A, see annotated fig.)  each defining a first height (height of A, fig. 2)  ; a second set of shock absorbers (B, see annotated fig.)each defining a second height (height of B, fig. 2) different than the first height  (see annotated fig.); and a third set of shock absorbers (C, see annotated fig.) each defining a third height  (height of C, see annotated fig.) different than the first height and the second height (see annotated fig.) and teaches the plurality of shock absorbing 
Phipps teaches a helmet (100) having a plurality of shock absorbing members (106) positioned internal of the outer shell, the shock absorbing members including first, second, and third sets of shock absorbers, a first gradient of shock absorption of the first set of shock absorbers differs from a second gradient of shock absorption of the second set of shock absorbers and the second gradient of shock absorption differs from a third gradient of shock absorption of the third set of shock absorbers,the third gradient 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the shock absorbers of Peart such that the  first set of shock absorbers includes a first gradient of shock absorption, the second set of shock absorbers includes a second gradient of shock absorption different than the first gradient of shock absorption, the third set of shock absorbers includes a third gradient of shock absorption different than the first gradient of shock absorption and the second gradient of shock absorption, the plurality of shock absorbing members are configured such that  the first shock absorption characteristic provides a lower activation threshold than the second shock absorption characteristic and the second shock absorption characteristic provides a lower activation threshold than the third shock absorption characteristic such that activation of the first set of shock absorbers, the second set of shock absorbers, and the third set of shock absorbers is dependent on the force impact to the helmet in view of Phipps in order to absorb high, medium, and low impact forces, thereby increasing protection to 
The Peart/Phipps combined reference fails to teach the outer shell being rotatable with respect to the inner liner to minimize direct hit impact.
Piper teaches headgear (abstract) wherein the outershell is rotatable  with respect to the inner liner to minimize direct hit impact (abstract, paras. 23-31,115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the helmet of The Peart/Phipps combined reference so that the outer shell is rotatable with respect to the inner liner to minimize direct hit impact in order to reduce angular acceleration of the human brain caused by an impact to the protective headgear (para. 2 of Piper).
Regarding claim 14, The Peart/Phipps/Piper combined reference teaches first height (height of A) is greater than the second height (height of B) and the second height is greater than the third height (height of C) (height of A>height of B>height of C, see annotated fig.).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peart (U.S. 20070209098) in view of Phipps et al. (20130185837) and further in view of Ferrara et al. (U.S. Patent No. 8814150).

Regarding claim 18, the Peart/Phipps combined reference teaches that shock absorbers (80) can include air pockets or closed or open chambers (para. 19) but 
Ferrara teaches that it is known to incorporate discrete fluid filled compression cells into a helmet, the cells resistively vents fluid through an orifice to attenuate impact and provide superior durability  and adapt to a wide range of impact energies (col. 1, lines 45-67).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made each shock absorber of the first, second, and third sets of shock absorbers comprises air cells forming an air pocket having a fluid vent in order to provide superior durability and allow adaptation to a wide range of impact energies (col. 1, lines 45-55 of Ferrara).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peart (U.S. 20070209098) in view of Durr (U.S. Patent No. 6446270).
Regarding claim 21, Peart fails to teach the low friction surface includes a coating applied to the outer surface of the outer shell.
Durr teaches a helmet having a coating on the outer surface of the helmet to reduce friction of the outer surface to deflect impact to the helmet (col. 4, lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a coating to the outer surface of the outer shell of Peart such that the low friction surface includes a coating applied to the outer surface of the outer shell in view of Durr in order to inhibit .
Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the objections, and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732